 



Exhibit 10.7
Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. The omitted portions, marked by [***], have been
separately filed with the Securities and Exchange Commission.
RESEARCH AND LICENCE AGREEMENT
Between
YEDA RESEARCH AND DEVELOPMENT COMPANY LIMITED
a company duly registered under the laws of Israel of
P O Box 95, Rehovot 76100, Israel
(hereinafter, “Yeda”)
and
PROTALIX BIOTHERAPEUTICS LIMITED
a company duly registered under the laws of Israel,
having its principal place of business at 2 Snunit St,
Science Park, POB 455, Carmiel 20100, Israel
(hereinafter, “the Company”)
PREAMBLE:

         
WHEREAS:
  (A)   in the course of research conducted at the Weizmann Institute of Science
(“the Institute”), under the supervision of Professor Anthony H. Futerman of the
Department of Biological Chemistry, Professor Joel L. Sussman of the Department
of Structural Biology and Professor Israel Silman of the Department of
Neurobiology (“the Scientists”), the Scientists together with other scientists
of the Institute, all of the aforementioned persons, collectively “the
Inventors” arrived at an invention entitled [***](“the Invention”), being the
subject of and more fully described in PCT patent application number [***] and
the other patent applications listed in Appendix A hereto [***](“the Existing
Patent Applications”) and created and/or generated the know-

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 2 -

         
 
      how and other information relating to the Invention as described in
Appendix B hereto (“the Know-How”); and
 
       
 
  (B)   the Company is: (i) interested in the performance of further research at
the Institute under the supervision of the Scientists in the field of the
Invention, as specified in the research program attached hereto, marked
Appendix C (“the Research Program” and “the Research”); and (ii) willing,
subject to and in accordance with the terms and conditions of this Agreement, to
finance the performance of the Research in accordance with the budget attached
hereto and marked Appendix D (“the Research Budget”); and
 
       
 
  (C)   Yeda is willing, subject to and in accordance with the terms and
conditions of this Agreement, to procure the performance of the Research at the
Institute as aforesaid; and
 
       
 
  (D)   by operation of Israeli law and/or under the terms of employment of the
Inventors at the Institute and pursuant to an agreement between the Institute,
Yeda and the Inventors, all right, title and interest of the Inventors and/or
the Institute in and to the Invention, in any results deriving from the
performance of the Research at the Institute and in the Existing Patent
Applications vests and shall vest in Yeda; and
 
       
 
  (E)   subject to and in accordance with the terms of this Agreement, the
Company wishes to receive, and Yeda is willing to grant to the Company, a
worldwide exclusive licence in respect of the Licensed Information (as
hereinafter defined) and under the Patents (as hereinafter defined), for the
development, manufacture, production, and sale of enzymatically active mutants
of glococerebrosidase and derivatives therefrom for the treatment of Gaucher
disease and/or any other indication (“Products”), all subject to and in
accordance with the terms and conditions of this Agreement below; and
 
       
 
  (F)   the Company declares that on 12 January 2006 the Magneton Committee
(appointed by the General Manager of the Ministry of Industry, Trade and
Employment (“MITE”)) approved the application filed by the Company



--------------------------------------------------------------------------------



 



- 3 -

         
 
      for the receipt of government grants within the framework of the Magneton
Program (as hereinafter defined) for the performance of the Research and for
research and development activities by the Company in respect of the Products,
pursuant to a letter dated 15 January 2006 from the manager of the Magneton
Program, a copy of which is annexed hereto as Appendix E (“the Magneton
Approval”),

NOW THEREFORE IT IS AGREED BETWEEN THE PARTIES HERETO AS FOLLOWS:
1. PREAMBLE, APPENDICES AND INTERPRETATION

1.1.   The Preamble and Appendices hereto form an integral part of this
Agreement.   1.2.   In this Agreement the terms below shall bear the meanings
assigned to them below, unless the context shall indicate a contrary intention:

             
1.2.1.
  “Affiliated Entity”   —   shall mean, with respect to any party hereto, any
company, corporation, other entity or person (hereinafter, collectively,
“entity”), which directly or indirectly, is controlled by, or controls, or is
under common control with, such party. For the purposes of this definition,
“control” shall mean the ability, directly or indirectly, to direct the
activities of the relevant entity (save for an ability flowing solely from the
fulfilment of the office of director or another office) and shall include,
without limitation, the holding, directly or indirectly, of more than 30%
(thirty percent) of the issued share capital or of the voting power of the
relevant entity or the holding, directly or indirectly, of a right to appoint
more than 30% (thirty percent) of the directors of such entity or of a right to
appoint the chief executive officer of such entity;



--------------------------------------------------------------------------------



 



- 4 -

             
1.2.2.
  “Development Program”   —   shall mean, with respect to any Product or
Products, a development program specifying the activities and timetable
necessary to develop such Products to commercialisation, including the
performance of steps required for obtaining regulatory approvals from all
relevant authorities for such Products and/or the sale of such Products ;
 
           
1.2.3.
  “Exchange Rate”   —   shall mean, with respect to any amount to be calculated,
or which is paid or received in a currency other than US Dollars, the average of
the selling and buying exchange rates of such currency (in respect of cheques
and remittances) and the US Dollar prevailing at Bank Hapoalim B.M. at the end
of business on the date of calculation, payment or receipt, as the case may be;
 
           
1.2.4.
  “First Commercial Sale”   —   shall mean, with respect to any Product in any
country, the first commercial sale of such Product in such country after U.S.
Food and Drug Administration (“FDA”) New Drug Approval, European Medicines
Agency (“EMEA”) or national medicinal agency marketing approval or equivalent
approval in such country has been obtained for such Product;
 
           
1.2.5.
  “Licence”   —   shall mean an exclusive worldwide licence under the Licensed
Information and the Patents, for the development, manufacture, production, use,
marketing, distribution and sale of the Products, subject to the provisions of
clause 7.1 below and the other terms and conditions of this Agreement;
 
           
1.2.6.
  “Licensed Information”   —   shall mean: (i) the Invention; (ii) the Know-How;
and (iii) all and any inventions, products,



--------------------------------------------------------------------------------



 



- 5 -

             
 
          materials, compounds, compositions, substances, methods, processes,
techniques, know-how, data, information, discoveries and other results of
whatsoever nature discovered or occurring in the course of, or arising from, the
performance of the Research;
 
           
1.2.7.
  “Magneton Directive”   —   shall mean Directive 8.6 of the General Manager of
MITE dated 22 August 2001 entitled “The Encouragement of Technology Transfer
from Academia to Industry – Magneton”
 
           
1.2.8.
  “Magneton Program”   —   shall mean the program for the encouragement of the
transfer of generic technology from academic to commercial bodies administered
by MITE, as described in the Magneton Directive;
 
           
1.2.9.
  “Net Sales”   —   shall mean the total amount invoiced by the Company and the
total amount invoiced by each Sublicensee (and, subject to clause 7.4.4.6 below,
each Further Sublicensee (as hereinafter defined)) in connection with the sale
of Products (for the removal of doubt, whether such sales are made before or
after the First Commercial Sale of any Product in any country); provided that,
with respect to sales which are not at arms-length and/or are not in the
ordinary course of business and/or are not according to then current market
conditions for such a sale, the term “Net Sales” shall mean the total amount
that would have been due in an arms-length sale made in the ordinary course of
business and according to the then current market conditions for such sale or,
in the absence of such current market conditions, according to market conditions
for



--------------------------------------------------------------------------------



 



- 6 -

                              sale of products similar to the Products, in all
cases after deduction of:
 
               
 
          (i)   sales taxes (including value added taxes) or customs duties to
the extent applicable to such sale and included in the invoice in respect of
such sale;
 
               
 
          (ii)   credits or allowances, if any, actually granted on account of
price adjustments, recalls, rejections or returns of Products previously sold;
 
               
 
          (iii)   freight and insurance charges to the extent such items are
applicable to such sale and are separately itemised on invoices; and
 
               
 
          (iv)   bad debts (as determined in accordance with relevant GAAP
rules) deriving from Net Sales in respect of which royalties were paid by the
Company pursuant hereunder;
 
                            and provided further that, with respect to sales by
the Company and/or a Sublicensee and/or a Further Sublicensee, as applicable, to
any Affiliated Entity of the Company or of such Sublicensee or Further
Sublicensee, as the case may be, the term, “Net Sales” shall mean the higher of
(but for the avoidance of doubt, not both of): (a) “Net Sales”, as defined
above, with respect to sales which are not at arms-length and/or in the ordinary
course of business and/or according to current market conditions; and (b) the
total amount invoiced by such Affiliated Entity on resale to an independent
third party purchaser after the



--------------------------------------------------------------------------------



 



- 7 -

             
 
          deductions specified in subparagraphs (i) and (ii) above, to the
extent applicable;
 
           
1.2.10.
  “OCS”   —   shall mean the Office of the Chief Scientist at MITE;
 
           
1.2.11.
  “Patents”   —   shall mean: (i) the Existing Patent Applications and all
patents which may be granted thereon; and (ii) all other patent applications or
applications for certificates of invention covering portions of the Licensed
Information and all patents or certificates of invention which may be granted
thereon; as well as all continuations, continuations-in-part, patents of
addition, divisions, renewals, reissues and extensions (including any patent
term extension) of any of the aforegoing patents, but excluding: (a) patents
that have been invalidated or cancelled pursuant to the final (i.e., unappealed
or unappealable) judgment of a competent court; and (b) patent applications that
have been withdrawn or have expired, in each case such exclusion to be effective
only from the date of such invalidation, cancellation, withdrawal or expiry, as
the case may be.
 
           
 
          For the purposes of this Agreement, the term “Patent” shall also mean
a Supplementary Protection Certificate (within the meaning of such term under
Council Regulation (EU) No. 1768/92) or any other similar statutory or
supplementary protection;
 
           
1.2.12.
  “Research Period”   —   shall mean the [***]period commencing on the date of
signature of this Agreement, as may be extended in accordance with clause 2.1
below;

  [***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 8 -

                  1.2.13.   “Sublicence” and
“Sublicensee”   —   “Sublicence” shall mean any right granted, licence given, or
agreement entered into, by the Company (or, but without derogating from clause
7.4.4.6 below, a Sublicensee) to or with any other person or entity, permitting
any use of the Licensed Information and/or the Patents (or any part thereof) for
the independent development and/or manufacture and/or production and/or
marketing and/or distribution and/or sale of Products (whether or not such grant
of rights, licence given or agreement entered into is described as a sublicence
or as an agreement with respect to the development and/or manufacture and/or
production and/or distribution and/or marketing and/or sale of Products or
otherwise) and the term “Sublicensee” shall be construed accordingly;
 
                1.2.14.   “Sublicensing Receipts”   —   shall mean
consideration, whether monetary or otherwise, received (for the removal of
doubt, whether received before or after the First Commercial Sale in any
country) by the Company for or from the grant of Sublicences or Further
Sublicences and/or pursuant thereto, or in connection with the grant of an
option for a Sublicence, except for:
 
               
 
          (i)   amounts received by the Company which constitute royalties based
on sales of the Products by Sublicensees in respect of which the Company has
paid royalties to Yeda; and
 
               
 
          (ii)   amounts received by the Company from a Sublicensee and actually



--------------------------------------------------------------------------------



 



- 9 -

                              expended by the Company (as evidenced by invoices,
receipts or other appropriate documentation) in respect of Product-related
research and/or development activities to be performed by the Company for such
Sublicensee after the date of signature of the relevant Sublicence (or, as the
case may be, option for a Sublicence), provided that:
 
               
 
          (a)   any such amounts constitute research and/or development funding
only and not payment for Products nor any other type of grant or benefit,
 
               
 
          (b)   such research and/or development activities are performed
pursuant to a defined research and development program and research and
development budget agreed with the relevant Sublicensee, a copy of which is
provided to Yeda; and
 
               
 
          (c)   the Company submits to Yeda a written expense report, confirmed
by the Company’s independent accountant or chief financial officer, setting out
the time and materials utilised, and reasonable overhead costs and other
expenses actually incurred by the Company in the conduct of the said research
and



--------------------------------------------------------------------------------



 



- 10 -

                     
 
                  development activities, which report demonstrates that such
amounts have actually been expended by the Company in the conduct of such
research and/or development activities in accordance with such work program and
budget,
 
                                    it being agreed, for the removal of doubt,
that any amounts received by the Company as aforesaid, but not expended as set
out above, shall be deemed to be Sublicensing Receipts.
 
                    1.2.15.   the terms: “Yeda”, “the Company”, “the Institute”,
“the Scientist”, “the Inventors”, “the Invention”, “the Existing Patent
Applications”, “the Know-How”, “the Magneton Approval", “the Magneton
Directive”, “the Magneton Program”, "MITE”, “the Research Program”, “the
Research”, “the Research Budget” and “Products”   —   shall bear the definitions
assigned to them respectively in the heading or the preamble hereto, as the case
may be.
 
                    1.3. In this Agreement:
 
                    1.3.1.   words importing the singular shall include the
plural and vice-versa and words importing any gender shall include all other
genders and references to persons shall include partnerships, corporations and
unincorporated associations;
 
                    1.3.2.   any reference in this Agreement to the term
“patent” shall also include any re-issues, divisions, continuations or
extensions thereof (including measures having equivalent effect);



--------------------------------------------------------------------------------



 



- 11 -

1.3.3.   any reference in this Agreement to the term “patent applications” shall
include any provisional patent applications, PCT, national or regional patent
applications, applications for continuations, continuations-in-part, divisions,
patents of addition or renewals, as well as any other applications or filings
for similar statutory protection;   1.3.4.   any reference in this Agreement to
the term “sale” shall include the sale, lease, rental or other disposal of any
Product with the exception of disposition, without charge, for demonstration
and/or testing purposes; and   1.3.5.   “including” and “includes” means
including, without limiting the generality of any description preceding such
terms.

2. PERFORMANCE OF THE RESEARCH

2.1.   In consideration of the sums to be paid by the Company to Yeda pursuant
to clause 3.1 below and, subject to the execution of such payments and to clause
3.2 below, Yeda undertakes, subject to clause 2.2 below, to procure the
performance of the Research at the Institute under the supervision of the
Scientists during the Research Period. By written agreement of the parties, the
Research Period may be extended by such period and upon such terms and
conditions as the parties shall so agree.   2.2.   If all of the Scientists
shall cease to be available for the supervision of the performance of the
Research, such cessation shall not constitute a breach of this Agreement by
Yeda. In the event that all of the Scientists shall cease to be available as
aforesaid, Yeda shall use its reasonable efforts to find from amongst the
scientists of the Institute a replacement scientist or scientists acceptable to
the Company (such acceptance to be in writing, and not to be unreasonably
withheld), but no undertaking to find such a replacement is given by Yeda. If
all of the Scientists cease to be available and no acceptable replacement
scientists can be found within 60 (sixty) days of all of the Scientists becoming
unavailable as aforesaid, then the Company shall be entitled, by written notice
to Yeda, to terminate the Research Period, in which event the Research Period
and the performance of Research hereunder shall cease at the end of a further
period of 60 (sixty) days from the date of receipt by Yeda of such written
notice. In the event of such termination, Yeda shall be released from any
obligation to procure the



--------------------------------------------------------------------------------



 



- 12 -

    performance of the Research during the period after such termination, and
the Company shall be released from any obligation to finance the Research in
respect of the period commencing after such termination, but without affecting
the Licence and all the other terms and conditions of this Agreement which shall
remain in full force and effect (save for those relating to the performance and
financing of the Research).   2.3.   It is agreed that if the performance of the
Research shall involve the conduct of experiments on and/or using animals, the
performance of the Research and the Research Program shall be subject to the
Israeli Anti-Cruelty Law, 1994 and to the approval of, and any modifications
requested by, the Institutional Animal Care and Use Committee and the Safety
Committee of the Institute, in order to ensure compliance with the above law. It
is agreed that, in view of the fact that the performance of the Research may
involve the conduct of experiments using human material (such as cells, blood,
tissue, DNA, RNA, lysates, or body fluids) the performance of the Research and
the Research Program shall be subject to the approval of, and any modifications
requested by the Safety Committee of the Institute and the Institutional Review
Board for Human Experimentation.   2.4.   For the avoidance of doubt, it is
agreed that nothing in this Agreement shall constitute a representation or
warranty by Yeda, express or implied, that any results will be achieved by the
Research or that the Licensed Information or any part thereof or any results
achieved by the Research are or will be commercially exploitable or of any other
value and Yeda furthermore makes no warranties and representations, express or
implied, whatsoever as to the Research, any results of the Research, the Patents
or the Licensed Information.

3. FUNDING THE RESEARCH

3.1.   Subject only to clause 3.2 below, the Company undertakes to pay to Yeda
the total amount (in US Dollars) of the Research Budget (being [***]per year for
each year of the Research Period) in [***] equal [***] instalments, payable in
advance at the beginning of each [***] period during the Research Period, the
first such payment to be made on the date [***] following the signature of this
Agreement. An invoice in respect of an instalment paid as aforesaid shall be
issued by Yeda promptly after the receipt by Yeda of such instalment. All
payments of the Research Budget shall be made by direct wire transfer to Yeda’s
bank account, the details of which are set out in clause 17.7

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 13 -

    below. For the removal of doubt, nothing contained in this Agreement shall
prevent Yeda and/or the Institute from obtaining further finance for the
Research from other entities (subject to the approval of the OCS should such
approval be required pursuant to the Magneton Program and/or the Magneton
Directive), provided that such other entities are not granted any rights in
respect of the Research and/or the Licensed Information which prejudice any
rights granted to the Company under the Licence.   3.2.   If funding approved
pursuant to the Magneton Program is withheld or delayed by the OCS solely due to
a delay by Yeda in fulfilling its reporting obligations as required by such
Program, then the Company shall be entitled, by written notice to Yeda, to
suspend further payments to Yeda pursuant to clause 3.1 above until such time as
such reporting obligations are fulfilled by Yeda (and such suspension shall
cease immediately upon the fulfilment by Yeda of such reporting obligations). In
the event of such suspension of payment, Yeda shall be entitled to discontinue
the performance of the Research and its reporting obligations pursuant to
section 4 below until funding recommences.

4. REPORTING BY YEDA

4.1.   Yeda will procure the preparation by the Scientists of, and shall submit
to the Company: (i) during the time that funding is provided pursuant to the
Magneton Program, interim written reports on the progress of the Research during
the Research Period on a quarterly basis, and, after such time, on a yearly
basis, in both cases within 60 (sixty) days of the end of the period covered by
such report, (ii) a written report summarising the results of the Research
within 60 (sixty) days of the end of the Research Period; and (iii) reports of
any significant findings in the Research promptly upon such findings being made.
  4.2.   Yeda shall submit to the Company financial reports setting forth the
monies received and expended in connection with the Research on a quarterly
basis in accordance with the requirements of the Magneton Directive. A financial
report as aforesaid shall be submitted to the Company during the Research Period
on a quarterly basis, and, after such time on a yearly basis, in both cases
within 60 (sixty) days after the end of the period covered by such report.
Charges in respect of Research expenditures shall be made in accordance with the
procedures prevailing at the Institute for charging research expenditures to
individual projects of applied research and in



--------------------------------------------------------------------------------



 



- 14 -

    accordance with the Magneton Directive and/or the directives of the OCS.

5. TITLE
Subject only to the Licence, all right, title and interest in and to the
Licensed Information and the Patents and all right, title and interest in and to
any drawings, plans, diagrams, specifications, other documents, models, or any
other physical matter in any way containing, representing or embodying any of
the aforegoing, vest and shall vest in Yeda.
6. PATENTS; PATENT INFRINGEMENTS

6.1.       6.1.1.   Subject to clauses 6.3 and 6.4 below, [***]shall prosecute
the Existing Patent Applications using the outside patent counsel retained by
[***] for such purpose prior to the execution of this Agreement, unless
otherwise agreed by the parties in writing, and shall maintain at the applicable
patent office any patents issuing from the Existing Patent Applications. The
Company and Yeda shall consult with one another and cooperate fully with regard
to the prosecution of the Existing Patent Applications and in maintenance of
such patents.   6.1.2.   At the initiative of either party, the parties shall
consult with one another regarding the filing of patent applications in respect
of any portion of the Licensed Information and/or corresponding to the Existing
Patent Applications, including the jurisdictions in which such applications
should be filed, the timing of the filing of such applications and the contents
thereof. Following such consultations, and subject to clauses 6.3 and 6.4 below,
[***] shall retain outside patent counsel to prepare, file and prosecute patent
applications as aforesaid in such jurisdiction or jurisdictions as shall be
determined by the parties in consultation as aforesaid. Subject to clauses 6.3
and 6.4 below, [***]shall also maintain at the applicable patent office any
patents granted as a result of any of the above patent applications. The parties
agree that their joint policy will be to seek comprehensive patent protection
for all Licensed Information licensed to the Company hereunder. The Company and
Yeda shall cooperate fully in the preparation, filing, prosecution and
maintenance of such patent applications and patents. [***] shall: (i) deliver to
[***], promptly, copies of all documentation prepared in connection with the
maintenance or

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 15 -

    prosecution of the Existing Patent Applications; and (ii) procure that [***]
receives a copy of correspondence between [***] and any patent attorney or other
professional or any competent authority (where the Patents may be filed,
maintained or made) all, in each case, relating to the prosecution and/or
maintenance of the Patents.   6.1.3.   Without derogating from the aforegoing,
[***] shall, at its expense, take all necessary steps as commercially feasible
in order to obtain, or, at [***] election, assist [***] to obtain, the extension
of each patent referred to in this clause 6.1 above, or, in the case of a patent
in any member state of the European Union, a Supplementary Protection
Certificate as referred to in clause 1.2.11 above (including the preparation and
filing of applications for such extensions and Supplementary Protection
Certificates), within the period prescribed therefor under applicable law and,
if applicable, take all necessary steps as commercially feasible in order to
obtain “Orphan Drug” status (within the meaning of such term under the US Orphan
Drug Act or under Council Regulation (EU) No. 141/2000, as the case may be), or
any other form of protection that affords exclusivity, within the period
prescribed therefor under applicable law. [***] shall notify [***] promptly in
writing and shall provide a copy to [***] of each marketing authorisation
granted in respect of each Product in each country and, if applicable, of
“Orphan Drug” or other form of protection affording exclusivity granted in
respect of a Product and shall keep [***] informed and shall provide copies to
[***] of all documents regarding all applications, activities and/or proceedings
regarding such extensions and/or any Supplementary Protection Certificates
and/or “Orphan Drug” or other form of protection affording exclusivity, as
aforesaid.

6.2.   All applications to be filed in accordance with the provisions of clauses
6.1.2 and 6.1.3 above, shall be filed in the name of [***] or, should the law of
the relevant jurisdiction so require, in the name of the relevant inventors and
then assigned to [***].   6.3.   In the event that, following such consultations
between the parties regarding the filing, prosecuting and/or maintenance (as
applicable) of patent applications and/or patents pursuant to clauses 6.1.1 and
6.1.2 above, [***]shall not wish to file and/or continue to prosecute a patent
application and/or maintain a patent in any country in relation to any part of
the Licensed Information (including any of the Existing

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 16 -

    Patent Applications), then [***], in its discretion, may elect to file
and/or continue to prosecute such patent application and/or maintain such patent
in such country at its own cost and expense. [***] shall notify [***] in writing
of [***] election to file and/or continue to prosecute such patent application
and/or maintain such patent in such country as aforesaid, at [***] expense (such
notice, “[***]”), and, in the event that [***] shall not, within 30
(thirty) days of receipt of the [***] Notice: (i) reimburse [***] for all
out-of-pocket costs and fees incurred by [***] until the date of the [***] (the
[***] to be supported by receipts or other appropriate documents evidencing such
costs and fees) in connection with the said patent application (in the
preparation and/or filing and/or prosecution and/or maintenance of such
application) and/or such patent, such costs and fees to be expressed in the
currency in which paid by [***] and to be reimbursed or paid (as the case may
be) by [***] to [***] in US Dollars in accordance with the Exchange Rate of such
currency on the date of reimbursement or payment; and (ii) undertake in writing
to [***] to bear all additional and future expenses relating to such patent
application and/or patent, then [***] shall be entitled, at any time after the
expiry of the said 30 (thirty) day period after such notice, to terminate the
Licence granted to [***] under this Agreement in respect of such patent
application and/or patent in such country, and to take whatever action it deems
fit (in its sole discretion) with respect to such patent application and/or
patent.

6.4.        6.4.1.   The Company shall, on the date of signature of this
Agreement, reimburse Yeda the sum of US [***], constituting the costs and fees
paid by Yeda prior to March 14, 2006 in connection with the Existing Patent
Applications, and shall pay to Yeda all additional amounts incurred, but not as
yet paid, by Yeda prior to the date of signature of this Agreement, within 30
(thirty) days of Yeda’s first written request.   6.4.2.   [***] shall bear and
pay all costs and fees incurred in the preparation, filing, prosecution and the
like of the Existing Patent Applications and of all patent applications filed in
accordance with the provisions of clauses 6.1.2 and 6.1.3 above (including
patent applications corresponding to the Existing Patent Applications), and the
maintenance at the appropriate patent office and the like of all patents issuing
from the Existing Patent Applications and all patent applications

  [***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 17 -



              referred to above, and all costs and fees incurred in undertaking
any activities referred to in clause 6.1.3 above.
 
        6.4.3.   Unless otherwise instructed by [***] in writing, [***] shall
pay directly to [***] relevant outside patent counsel amounts payable by [***]
pursuant to this clause 6.4 above or clause 6.3 above.
 
       
6.5.
       
 
       
6.5.1.
  (i)   Should the Company determine that a third party is infringing one or
more of the Patents, then the Company shall notify Yeda promptly in writing,
giving full particulars thereof and the Company shall, after first having
consulted Yeda, be entitled to sue for such infringement.
 
       
 
  (ii)   Yeda may elect, at its own initiative, to join as a party to such
action, or Yeda may consent to being named as a party to such action (such
consent by Yeda may for the removal of doubt, be conditional upon, inter alia,
the provision by the Company of security, satisfactory to Yeda, for the payment
of the expenses or costs referred to in subparagraph (a) below).
 
       
 
  (iii)   Yeda shall cooperate and shall use its reasonable efforts to cause the
Scientists to cooperate with the Company in prosecuting such litigation.
 
            The provisions of paragraphs (i) and (iii) above shall be subject to
the following:
 
       
 
  (a)   any expenses or costs or other liabilities incurred in connection with
such litigation (including attorneys’ fees, costs and other sums awarded to the
counterparty in such action) shall be borne by the Company, which shall
indemnify Yeda against any such expenses or costs or other liabilities, the
above without derogating from the provisions of clause 12 below;
 
       
 
  (b)   in the event that Yeda shall be named as a party in any such litigation
then Yeda shall be entitled to select its own legal counsel in such litigation,
at the Company’s expense and, if Yeda elects not to do so, the selection of the
legal counsel representing the Company and Yeda in such litigation shall be
subject to the prior written approval of

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 18 -

         
 
      Yeda, which approval shall not be withheld unreasonably; and
 
       
 
  (c)   no settlement, consent order, consent judgment or other voluntary final
disposition of such action may be entered into without the prior written consent
of Yeda.
 
       
6.5.2.
  (i)   Should the Company discover any allegation by a third party that, or be
sued on the grounds that, the manufacture, use or sale of a Product by it or by
a Sublicensee or a Further Sublicensee under any of the Patents or using the
Licensed Information or any portion thereof infringes upon the patent rights of
a third party, then the Company shall notify Yeda promptly in writing, giving
full particulars thereof, and the Company shall, after first having consulted
Yeda, be entitled to defend such action.
 
       
 
  (ii)   Yeda may elect, at its own initiative, to join as a party to such
action.
 
       
 
  (iii)   Yeda shall cooperate and shall use its reasonable efforts to cause the
Scientists to cooperate with the Company in defending such litigation.
 
       
 
  (iv)   If an action is brought against the Company alleging the invalidity of
any of the Patents, Yeda shall have the right to take over the sole defence of
the action and the Company shall cooperate fully with Yeda in connection with
any such action. In such event, no settlement, consent order, consent judgment
or other voluntary final disposition of such action may be entered into without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed.
 
       
 
  (v)   All expenses, costs and/or other liabilities incurred in connection with
such litigation (including attorneys’ fees, costs and other sums awarded to the
counterparty in such action) shall be borne by the Company.
 
       
 
  (vi)   The provisions of clause 6.5.1(c) above shall apply, mutatis mutandis.



--------------------------------------------------------------------------------



 



- 19 -

6.5.3.   Any recovery in any litigation relating to an infringement as aforesaid
in clauses 6.5.1 and 6.5.2 above shall first be applied to cover costs and
thereafter divided [***]to the Company and [***] to Yeda.   6.5.4.   For the
removal of doubt, Yeda shall not itself be obliged to take any action to sue for
any infringement or to defend any action as referred to in this clause 6.5
above.

6.6.   If the Company fails to take action to abate any alleged infringement of
a Patent, or to defend any action as aforesaid, within 60 (sixty) days of a
request by Yeda to do so (or within a shorter period, if required to preserve
the legal rights of Yeda under applicable law), then Yeda shall have the right
(but not the obligation) to take such action at its expense and the Company
shall cooperate in such action at the Company’s expense and, if required under
applicable law or contract, consent to be named as a party to any such action.
Yeda shall have full control of such action and shall have full authority to
settle such action on such terms as Yeda shall determine. Any recovery in any
such litigation shall be for the account of Yeda only.   6.7.   Each party shall
promptly keep the other informed and provide copies to the other of all
documents regarding all such actions or proceedings instituted by or against
either party as contemplated under any of the provisions of clause 6.5 above.

7. LICENCE

7.1.   Yeda hereby grants the Licence to the Company, and the Company hereby
accepts the Licence from Yeda, during the period, for the consideration and
subject to the terms and conditions set out in this Agreement. For the removal
of doubt, no licence is granted hereunder with regard to the Licensed
Information and/or the Patents and/or any portion of any of the aforegoing, with
respect to any exploitation or activities (including the activities referred to
in clause 1.2.5 above) relating to any product or services, other than
Products).   7.2.   For the removal of doubt, nothing contained in this
Agreement shall prevent Yeda or the Institute from using the Licensed
Information and the Patents for academic research or other scholarly purposes,
or from applying for or receiving grants to finance such activities (provided
that such grants do not prejudice the Licence granted to

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 20 -

    the Company hereunder), or from transferring any materials created in the
course of the performance of the Research financed by the Company in accordance
with the provisions of this Agreement, to scientists at the Institute or to
other scientists at other institutions for academic research purposes, provided
that any such transfer of materials shall be in accordance with a material
transfer agreement substantially in the form of the specimen agreement annexed
hereto as Appendix F. For the avoidance of doubt, the materials transferable
pursuant to this clause 7.2 shall not include any derivatives of the human
acid-beta-glucosidase developed and produced by the Company. Should Yeda obtain
rights to any invention or application deriving from such academic research in
connection with the materials transferred under any such material transfer
agreement, as contemplated by such agreement, Yeda shall immediately grant
Protalix a licence (or sublicence, as the case may be) in respect of such rights
upon the terms of the Licence, mutatis mutandis (subject to any restrictions
upon the rights obtained by Yeda).   7.3.    

7.3.1.   The Licence shall remain in force in each of Israel and the United
States of America, with respect to each Product (if not previously terminated in
accordance with the provisions of this Agreement) until the later of:

7.3.1.1.   the date of expiry of the last of any Patent (including, for the
removal of doubt, any patent application, as referred to in the definition of
“Patents” in clause 1.2.11 above) in such country covering such Product to
expire; and   7.3.1.2.   if there is any Licensed Information that is
identifiable, secret and of value relating to such Product, the date of expiry
of a period of [***]commencing on the date that FDA, EMEA marketing approval or
equivalent approval is obtained in respect of such Product in such country,
provided that and for so long as such Licensed Information remains secret and of
value.

7.3.2.   The Licence shall remain in force in each country in the world (other
than Israel and the United States of America) with respect to each Product (if
not previously terminated in accordance with the provisions of this Agreement)
until the later of:

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 21 -

7.3.2.1.   the date of expiry in such country of the last of any Patent
(including, for the removal of doubt, any patent application, as referred to in
the definition of “Patents” in clause 1.2.11 above) in such country covering
such Product to expire; and   7.3.2.2.   if there is any Licensed Information
that is identifiable, secret and of value relating to such Product, the date of
expiry of a period of [***] commencing on the date that FDA, EMEA marketing
approval or equivalent approval is obtained in respect of such Product in such
country.

    For the purposes of clauses 7.3.1.1 and 7.3.2.1 above and clause 9. 2
(Royalties) below, a Product shall be deemed to be covered by a Patent in any
country even after the Patent in such country covering such Product has expired,
in the event that, and for so long as, such Product is protected and/or covered
by “Orphan Drug” status as referred to in clause 6.1.3 above, and/or by any type
of data exclusivity or data protection or by any other regulations and/or
provisions granting similar statutory or regulatory protection of such Product
in such country. The Company shall notify Yeda in writing immediately upon the
obtaining of FDA, EMEA or equivalent approval in any country, as referred to in
clauses 7.3.1.2 and 7.3.2.2 above, specifying the date thereof, the country and
the type of Product in respect of which such approval was granted.   7.4.  
Except as provided in clause 7.5 below, a Sublicence under the Licence may be
granted by the Company only with the prior written consent of Yeda, which shall
not be withheld unreasonably, and Yeda’s response to a request for consent as
aforesaid shall not be delayed unreasonably. The Company shall only be entitled
to request Yeda’s consent if:

7.4.1.   the proposed Sublicence is for monetary consideration only or other
valuable consideration that can reasonably be assessed in monetary terms;  
7.4.2.   the proposed Sublicence is to be granted in a bona fide arms-length
commercial transaction;   7.4.3.   the terms of the proposed Sublicence are
submitted to Yeda prior to the signature thereof;

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 22 -

7.4.4.   the proposed Sublicence is made by written agreement, the provisions of
which are consistent with the terms of the Licence and contains, inter alia, the
following terms and conditions:

7.4.4.1.   the Sublicence shall expire automatically on the termination of the
Licence for any reason;   7.4.4.2.   the Sublicensee shall be bound by
provisions substantially similar to those in clause 10 below relating to
confidentiality binding the Company (the obligations of the Sublicensee so
arising being addressed also to Yeda directly);   7.4.4.3.   an exclusion of
liability and indemnification undertaking in the same form, mutatis mutandis, as
the provisions of clause 12 below (the indemnification obligations of the
Sublicensee to be given also in favour of, and shall be actionable by Yeda, the
Institute, any director, officer or employee of Yeda or of the Institute, or by
the Inventors);   7.4.4.4.   all terms necessary to enable performance by the
Company of its obligations hereunder;   7.4.4.5.   that the Sublicence shall not
be assignable or otherwise transferable, save as set out in clause 7.4.4.6
below.   7.4.4.6.   that the Sublicence shall not be further sublicenseable
other than with Yeda’s prior written consent, which consent: (i) shall not be
unreasonably withheld (and Yeda’s response to a request for consent to a further
sublicence shall not be unreasonably delayed), and (ii) may be conditioned by
Yeda on, inter alia, the payment to Yeda of:

  (a)   royalties based on the sales of the further sublicensee (“the Further
Sublicensee”), in accordance with the provisions of clause 9.2 below; and    
(b)   royalties on all consideration received (whether monetary or otherwise) by
the Company or the Sublicensee from the Further Sublicensee (except for amounts
received by such Sublicensee which constitute royalties based on sales of the
Products



--------------------------------------------------------------------------------



 



- 23 -

      by such Further Sublicensee in respect of which the Sublicensee has paid
royalties to Yeda), in accordance with the provisions of clause 9.3 below, which
consideration shall be deemed to be Sublicensing Receipts received by the
Company.

For the removal of doubt, the Company may seek Yeda’s consent to a further
sublicence (“the Further Sublicence") only if:

  A)   the proposed Further Sublicence shall be in writing;     B)   the
proposed Further Sublicence shall be consistent with the terms of this
Agreement;     C)   the proposed Further Sublicence shall be for monetary
consideration only or other valuable consideration that can reasonably be
assessed in monetary terms;     D)   the proposed Further Sublicence shall be
granted in a bona fide arms-length commercial transaction;     E)   the terms of
the proposed Further Sublicence shall be submitted to Yeda prior to the
signature thereof;     F)   the proposed Further Sublicence shall contain, inter
alia, the terms and conditions set out in clauses 7.4.4.2 and, 7.4.4.3 above and
clauses 7.4.4.7, 7.4.4.8 and 7.4.4.9 below (and the references in such clauses
to “Sublicence” or “Sublicensee” shall, for the purposes of this clause, be
deemed to refer to the Further Sublicence or the Further Sublicensee, as the
case may be; and

7.4.4.6.1.   the Further Sublicence shall not be assignable, otherwise
transferable or further sublicenseable; and   7.4.4.6.2.   the Further
Sublicence shall expire automatically upon the termination of this Agreement or
of the Sublicence;

7.4.4.7.   that: (i) a copy of the agreement granting the Sublicence shall be
made available to Yeda, promptly upon its



--------------------------------------------------------------------------------



 



- 24 -

    execution; (ii) all amendments to any such Sublicence agreement shall be
subject to Yeda’s prior written consent; and (iii) the Company shall submit to
Yeda copies of all such amendments (as approved by Yeda), promptly upon
execution thereof;   7.4.4.8.   that the Sublicensee shall grant to Yeda the
right, at reasonable times and upon reasonable notice to the Sublicensee, to
send representatives in order to examine those books of accounts, records and
other documentation of the Sublicensee as may be necessary in order to determine
the correctness or completeness of any payment made by the Company to Yeda under
this Agreement, all without derogating from clause 9.7 below; and   7.4.4.9.  
that the Sublicensee shall, forthwith upon written request by the Company and/or
Yeda, pay directly to Yeda all royalties and/or other payments that Yeda is
entitled to receive in respect of sales by or on behalf of such Sublicensee
pursuant to clause 9.2 below and the percentage of Sublicensing Receipts as
provided in clause 9.3 below and, in such event, the last 2 (two) sentences of
clause 9.7 below shall apply to the Sublicensee as if it were the Company,
mutatis mutandis;

    and   7.4.5.   any act or omission by the Sublicensee or the Further
Sublicensee which would have constituted a breach of this Agreement by the
Company had it been the act or omission of the Company and which is not cured
within the applicable cure period, shall constitute a breach of the Sublicence
agreement with the Company entitling the Company to terminate the Sublicence,
and the Company hereby undertakes to inform Yeda forthwith upon receipt of
knowledge by the Company of such breach and, at the request of Yeda, and at the
Company’s cost and expense, to exercise such right of termination.

7.5.   For the removal of doubt, the Company shall not be entitled to grant,
directly or indirectly, to any person or entity any right of whatsoever nature
to exploit or use in any way the Licensed Information or the Patents or to
develop, manufacture, produce and/or sell the Products or any part of any of the
aforegoing, save by way of Sublicence



--------------------------------------------------------------------------------



 



- 25 -

    within the meaning of such term in clause 1.2.11 above and subject to the
conditions of this clause 7 relating to any such grant.   7.6.   Nothing
contained in this Agreement shall be deemed to be a representation or warranty,
express or implied, by Yeda that the Existing Patent Applications or any of them
or any patent applications relating to the Licensed Information or any portion
thereof will be granted or that patents obtained on any of the said patent
applications are or will be valid or will afford proper protection or that the
Invention or any other portion of the Licensed Information are or will be
commercially exploitable or of any other value or that the exploitation of the
Patents, the Invention or the Licensed Information will not infringe the rights
of any third party.   7.7.   Notwithstanding the aforesaid in this clause 7, the
Company may grant Sublicences to subcontractors solely to manufacture the
Products or solely to perform research and development services related to the
Products on its behalf without obtaining Yeda’s consent, provided that: (i) the
terms of clauses 7.4.2, 7.4.4.1, 7.4.4.2, 7.4.4.3 (to the extent relating to
clauses 12.2 and 12.3 (but not 12.1)), 7.4.4.4 and 7.4.5 above are observed;
(ii) the proposed Sublicence is made by written agreement, the provisions of
which are consistent with the terms of the Licence; (iii) the Company is jointly
and severally liable with the subcontractor to Yeda for any obligations owed to
or damage caused to Yeda in connection with or resulting from the grant of such
Sublicence; (iv) such Sublicence shall not be assignable, further sublicenseable
or otherwise transferable without the prior written consent of Yeda; and
(v) such subcontractor is not granted any additional right under the Licence
other than the right solely to manufacture the Products or solely to perform the
research and development services, in both cases as subcontractor for the
Company.

8. DEVELOPMENT AND COMMERCIALIZATION

8.1.   Within [***]of the date of signature of this Agreement, the Company shall
submit to Yeda a Development Program for the development of Products (such
Development Program, as approved by Yeda, “the Initial Development Program”).  
8.2.   The Company undertakes, [***] to take all necessary steps to develop and
commercialise the Products and, without derogating from the generality of the
foregoing, to use its best efforts to expedite the commencement of the
commercial sale of the Products. For

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 26 -

    such purpose and without derogating from the generality of the aforegoing,
the Company shall carry out and/or have a third party carry out on its behalf
the performance of the trials, tests and other works and activities detailed in
the Initial Development Program and in all further Development Programs (if any)
submitted pursuant to clause 8.5 below, in accordance with the respective
timetables included therein. The Company further undertakes to continue with
commercialisation of the Products diligently throughout the period of the
Licence. Without prejudice to the foregoing, the Company undertakes to comply
with all the requirements of the Magneton Approval, including that it will
perform all development activities necessary in order to meet any milestones set
out therein.   8.3.   The Company shall provide Yeda on December 31 of each
calendar year with written progress reports (“Progress Reports”) which shall
include detailed descriptions of the progress and results, if any, of: (i) the
tests and trials (if applicable) conducted and all other actions taken by the
Company pursuant to the Initial Development Program or any other Development
Program delivered and approved pursuant to clause 8.5 below; (ii) manufacturing,
sublicensing, marketing and sales during the preceding 12 (twelve) months;
(iii) the Company’s plans in respect of the testing, undertaking of trials (if
applicable) or commercialisation of Products for the following 12
(twelve) months; (iv) projections of sales and marketing efforts; and (v) a
summary of all protocols or minutes of meetings with the FDA, EMEA or any other
regulatory authority in connection with any Product and copies of any opinions,
decisions, and approvals issued by any of the aforementioned authorities. If the
Company has provided a Development Program for more than 1 (one) Product, then
such Progress Report shall provide such information separately for each such
Product. If progress in respect of a Product differs from that anticipated in
its Development Program or preceding Progress Report, then the Company shall
explain, in its Progress Report, the reason therefor and prepare a modified
Development Program for Yeda’s review. The Company shall also provide any
reasonable additional data that Yeda requires to evaluate the performance of the
Company hereunder.   8.4.   For the removal of doubt, without derogating from
the remaining provisions of this clause 8 or of clause 13.2 below, nothing
contained in this Agreement shall be construed as a warranty by the Company that
any Development Program to be carried out by it as aforesaid will actually
achieve its aims and the Company makes no warranties



--------------------------------------------------------------------------------



 



- 27 -

    whatsoever as to any results to be achieved in consequence of the carrying
out of any such Development Program.   8.5.   Without derogating from the
obligations of the Company pursuant to this clause 8 or from the provisions of
clause 13.2 below, in the event that the Company shall wish to develop and/or
commercialise Products in addition to those specified in the Initial Development
Program or to update the Initial Development Program, the Company shall submit
to Yeda a further Development Program in respect of such additional Products or
updates and the provisions of this clause 8 shall apply also with respect to
such further Development Program and to the development and commercialisation of
such additional Products, mutatis mutandis.   8.6.   The Company agrees to
supply to Yeda and/or the Institute, for (and in quantities customary for)
academic research purposes, any Products developed and/or manufactured and/or
produced under this Agreement at no cost to Yeda, the Institute or the
Scientists.   8.7.   The Company shall mark, and cause all its Sublicensees and
Further Sublicensees to mark, all Products that are manufactured or sold under
this Agreement with the number or numbers of each Patent applicable to such
Product.

9. ROYALTIES

9.1.   In consideration for the grant of the Licence, the Company shall pay Yeda
a non-refundable licence fee of US $[***] per year (or part thereof) during the
term of this Agreement (“the Annual Licence Fee”) to be paid in advance at the
beginning of each 1 (one) year period during the term of this Agreement,
commencing on the fifth (5th) anniversary of the date of signature of this
Agreement and until (and including) the nineteenth (19th) anniversary thereof.
For the removal of doubt, the first Annual Licence Fee shall be paid on the
fifth (5th) anniversary of the date of signature of this Agreement and
thereafter on each anniversary of the date of signature of this Agreement until
(and including) the nineteenth (19th) anniversary thereof. The amount of the
Annual Licence Fee paid by the Company as aforesaid shall be credited against
royalties and/or other payments due and payable by the Company pursuant to
clause 9.2 below during the 1 (one) year period in respect of which the Company
shall have paid such Annual Licence Fee provided that the total amount of such
royalties and other payments so payable during such 1 (one) year period exceeds
US[***]. For the removal of

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



- 28 -

    doubt the amount of the Annual Licence Fee paid for a particular 1
(one) year period cannot be credited against royalties payable during another 1
(one) year period.   9.2.   In addition to the above, the Company shall pay Yeda
royalties at the rate of:

9.2.1.   [***] of Net Sales of Products used to treat Gaucher disease and  
9.2.2.   [***] of Net Sales of Products used for other indications; provided
that in the event that there are any sales of a Product in any country that are
not, at the time of such sales, covered by a Valid Patent Claim (as defined
below) in such country, then the royalty rate referred to in this clause 9.2
shall, with respect to Net Sales of such Product made in such country during the
period such Product is not so covered by a Valid Patent Claim as aforesaid, be
reduced to [***]for Products used to treat Gaucher disease and [***] for
Products used for other indications. For the purposes of this clause 9.2, “Valid
Patent Claim” shall mean (i) a claim under an issued and unexpired patent which
is included in the Patents; (ii) a claim in a pending patent application
(including a provisional application) which is included in the Patents;
(iii) any protection for such Product due to “Orphan Drug” status (as referred
to in clause 6.1.3 above); or (iv) data exclusivity or data protection or by any
other regulations and/or provisions granting similar statutory or regulatory
protection of such Product in such country.

9.3.   The Company shall additionally pay Yeda the following royalty in respect
of the Sublicensing Receipts:

9.3.1.   [***] of all Sublicensing Receipts received pursuant to or in
connection with Sublicences (or options for a Sublicence) signed prior to the
date of submission by the Company of an Investigational New Drug Application
(IND) to the FDA or equivalent EMEA approval with respect to any Product;  
9.3.2.   [***] of all Sublicensing Receipts received pursuant to or in
connection with Sublicences (or options for a Sublicence) signed on or after the
date of the submission of an IND application as aforesaid but prior to the date
of commencement of phase III clinical trials with respect to any Product;

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 29 -

9.3.3.   [***] of all Sublicensing Receipts received pursuant to or in
connection with Sublicences (or options for a Sublicence) signed on or after the
date of commencement of phase III clinical trials as aforesaid but prior to the
date of FDA or EMEA approval of any Product; and   9.3.4.   [***] of all
Sublicensing Receipts received pursuant to or in connection with Sublicences (or
options for a Sublicence) signed on or after the date of FDA or EMEA approval.

9.4.   For the removal of doubt, the Company undertakes that all sales (within
the meaning of such term in clause 1.3.4 above) of Products by the Company and
each Sublicensee or Further Sublicensee (as the case may be) shall be for cash
consideration only.   9.5.   In calculating Net Sales and Sublicensing Receipts,
all amounts shall be expressed in US Dollars and any amount received or invoiced
in a currency other than US Dollars shall be translated into US Dollars, for the
purposes of calculation, in accordance with the Exchange Rate between the US
Dollar and such currency on the date of such receipt or invoice, as the case may
be. For the removal of doubt, in calculating amounts received by the Company,
whether by way of Net Sales or Sublicensing Receipts, any amount deducted or
withheld in connection with any such payment on account of taxes on net income
(including income taxes, capital gains tax, taxes on profits or taxes of a
similar nature) payable by the Company in any jurisdiction, shall be deemed,
notwithstanding such deduction or withholding, to have been received by the
Company. In the event that the Sublicensing Receipts comprise, in whole or in
part, non-cash consideration (including shares or other securities of the
Sublicensee or Further Sublicensee or any other entity), then the Company
agrees, promptly upon Yeda’s request, to execute and deliver such documents and
instruments and do any other acts as may be necessary, so that Yeda receives the
percentage share of such non-cash consideration as provided in clause 9.2.

9.6.

9.6.1.   Amounts payable to Yeda in terms of this clause 9 shall be paid to Yeda
in US Dollars: (i) in the case of Net Sales, on a [***]and no later than [***]
after the end of each [***], commencing with the first [***] in which any Net
Sales are made by the Company; or (ii) in the case of Sublicensing Receipts, no
later than [***] after any such Sublicensing Receipts are received by the
Company from any Sublicensees or Further Sublicensees.

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 30 -



9.6.2.   The Company shall submit to Yeda: (i) no later than [***] days after
the end of each [***], commencing with the first [***] in which any Net Sales
are made; and (ii) no later than [***] after any Sublicensing Receipts are
received, an interim written report setting out amounts owing to Yeda in respect
of such Sublicensing Receipts, a full and detailed report, in a form acceptable
to Yeda, certified as being correct by the chief financial officer of the
Company, setting out all amounts owing to Yeda in respect of such previous
[***]to which the report refers, and with full details of:

         
9.6.2.1.
  (i)   the sales made by the Company, Sublicensees and, if applicable, Further
Sublicensees, including a breakdown of Net Sales according to country, identity
of seller, currency of sales, dates of invoices, number and type of Products
sold;
 
       
 
  (ii)   the Sublicensing Receipts, including a breakdown of Sublicensing
Receipts according to identity of Sublicensees and, if applicable, Further
Sublicensees, countries, the currency of the payment and date of receipt
thereof;
 
       
 
  (iii)   deductions applicable, as provided in the definition of “Net Sales”;
and

9.6.2.2.   any other matter necessary to enable the determination of the amounts
of royalties payable hereunder.

9.7.   The Company shall keep and shall cause Sublicensees (and, if applicable,
Further Sublicensees) to keep complete, accurate and correct books of account
and records consistent with sound business and accounting principles and
practices and in such form and in such details as to enable the determination of
the amounts due to Yeda in terms hereof. The Company shall supply Yeda at the
end of each calendar year, commencing with the first calendar year in which any
amount is payable by the Company to Yeda under this clause 9, a report signed by
the Company’s independent auditors in respect of the amounts due to Yeda
pursuant to this clause 9 in respect of the year covered by the said report and
containing details in accordance with clause 9.6 above in respect of the
quarterly reports. The Company shall retain and shall require and cause its
Sublicensees (and, if applicable, Further Sublicensees) to retain the aforegoing

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 31 -

    books of account for 6 (six) years after the end of each calendar year
during the period of this Agreement, and, if this Agreement is terminated for
any reason whatsoever, for 6 (six) years after the end of the calendar year in
which such termination becomes effective.

9.8.   At Yeda’s expense, Yeda shall be entitled to appoint representatives to
inspect during normal business hours and to make copies of the Company’s and
Sublicensees’ (and, if applicable, Further Sublicensees’) books of account,
records and other documentation (including technical data and lab books) to the
extent relevant or necessary for the ascertainment or verification of the
amounts due to Yeda under this clause 9, provided however that Yeda shall
coordinate such inspection with the Company or Sublicensee or such Further
Sublicensee (as the case may be) in advance. The Company shall take all steps
necessary (or in the case of its Sublicensees or, if applicable, Further
Sublicensees, use its best efforts) to ensure that all such books of account,
records and other documentation of the Company and its Sublicensees (and, if
applicable, Further Sublicensees) are available for inspection as aforesaid at a
single location for each of the Company and its Sublicensees (and, if
applicable, Further Sublicensees). In the event that any inspection as aforesaid
reveals any underpayment by the Company to Yeda in respect of any year of the
Agreement in an amount exceeding [***]of the amount actually paid by the Company
to Yeda in respect of such year then the Company shall (in addition to paying
Yeda the shortfall together with interest thereon in accordance with clause 13.4
below), bear the costs of such inspection. The parties agree that the inspection
of technical data and lab books as aforesaid may only be conducted for the
purposes of determining whether the product developed, manufactured, sold,
marketed, distributed and/or used by the Company and/or Sublicensee or Further
Sublicensee is a Product, such inspection to be carried out by a representative
of Yeda who is bound by an obligation of confidentiality. The provisions of this
clause 9 shall survive the termination of this Agreement for whatsoever reason.

10.   CONFIDENTIALITY

10.1.   The Company shall maintain in confidence all information or data
relating to the Patents, the Licensed Information, this Agreement and the terms
hereof (hereinafter, collectively referred to as “the Confidential
Information”), except and to the extent that the Company can prove that any such
information or data is in the public domain at the date of the signing hereof or
becomes part of the

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 32 -

    public domain thereafter (other than through a violation by the Company or a
Sublicensee or Further Sublicensee of this obligation of confidentiality) and
except with regard to that portion, if any, of the Confidential Information
expressly released by Yeda from this obligation of confidentiality by notice in
writing to the Company to such effect. Notwithstanding the foregoing, the
Company may disclose to its personnel and Sublicensees the Confidential
Information to the extent necessary for the exercise by it of its rights
hereunder or in the fulfilment of its obligations hereunder, provided that it
shall bind such personnel and such Sublicensees with a similar undertaking of
confidentiality in writing. The Company shall be responsible and liable to Yeda
for any breach by its personnel or any Sublicensee of such undertakings of
confidentiality as if such breach were a breach by the Company itself.

10.2.   In addition to and without derogating from the aforegoing, the Company
undertakes not to make mention of the names of Yeda, the Inventors, the
Institute or any scientists or other employees of the Institute or any employee
of Yeda in any manner or for any purpose whatsoever in relation to this
Agreement, its subject-matter and any matter arising from this Agreement or
otherwise, other than as set out in clause 10.3 below.   10.3.   Notwithstanding
the provisions of clauses 10.1 and 10.2 above, the Company shall not be
prevented from mentioning the name of Yeda, the Inventors, the Institute and/or
any scientists or other employees of the Institute or any employee of Yeda or
from disclosing any information (i) if, and to the extent that, such mention or
disclosure is to competent authorities for the purposes of obtaining approval or
permission for the exercise of the Licence, or in the fulfilment of any legal
duty owed to any competent authority (including a duty to make regulatory
filings); provided that any mention in a private placement memorandum or a
public offering registration statement shall not be deemed fulfilment of a legal
duty to a competent authority, and any such mention shall be subject to Yeda’s
consent, which consent shall not be withheld unreasonably, or (ii) provided that
such disclosure is in the form attached hereto as Appendix G.   10.4.   No
termination of this Agreement, for whatever reason, shall release the Company
from any of its obligations under this clause 10 and such obligations shall
survive any termination as aforesaid.   10.5.   Yeda shall maintain in
confidence all information received by Yeda from the Company which has been
designated by the Company in



--------------------------------------------------------------------------------



 



- 33 -

    writing and in advance as confidential, except and to the extent that:
(i) any such information or data is in the public domain at the date of the
signing hereof or becomes part of the public domain thereafter (other than
through a violation by Yeda of this obligation of confidentiality) or is
released by the Company from this obligation of confidentiality by notice in
writing; (ii) Yeda is required to disclose such information in order to fulfil
its obligations under this Agreement (including in connection with the filing
and prosecution of patent applications in accordance with the provisions of
clause 6 above); or (iii) Yeda is required to disclose such information in
fulfilment of any legal duty owed to any competent authority (the Company hereby
acknowledging that it is aware that such competent authority may not be bound by
any confidentiality obligations and may disclose or be required to disclose such
information to a third party, whether by order of court or by law or otherwise).
For the removal of doubt, the provisions of this clause 10.5 shall not apply in
respect of any information (not being Licensed Information) independently
developed at the Institute without reference to the confidential information
received from the Company.

10.6.   In addition to but without derogating from the aforegoing, Yeda
undertakes not to make mention of the names of the Company or any employees
thereof in any manner or for any purpose whatsoever in relation to this
Agreement, its subject-matter and any matter arising from this Agreement or
otherwise, unless the prior written approval of the Company thereto has been
obtained. The aforegoing notwithstanding, Yeda shall not be prevented from
mentioning the names of the Company or any employees thereof if and to the
extent that such mention is to any competent authority in the fulfilment of any
duty owed to such authority or that such mention is required for the purpose of
fulfilling Yeda’s obligations hereunder.

10.7.   For the removal of doubt, Yeda shall have the right to allow the
scientists of the Institute to publish articles relating to the Licensed
Information in scientific journals or posters or to give lectures or seminars to
third parties relating to the Licensed Information, on the condition that, to
the extent that the information to be published or disclosed is Licensed
Information which is not in the public domain, a draft copy of the said
contemplated publication or disclosure shall have been furnished to the Company
at least 45 (forty-five) days before the making of any such publication or
disclosure and the Company shall have failed to notify Yeda in writing, within
21 (twenty one) days from receipt of the said draft publication or disclosure,
of its opposition to the making of the contemplated publication or



--------------------------------------------------------------------------------



 



- 34 -

    disclosure. Should the Company notify Yeda in writing within 21 (twenty one)
days from the receipt of the draft contemplated publication or disclosure that
it opposes the making of such publication or disclosure because it includes
material (which has been specified in said notice) in respect of which there are
reasonable grounds (which have also been specified in said notice) requiring the
postponement of such publication or disclosure so as not adversely to affect the
Company’s interests under the Licence because such Licensed Information is
patentable subject-matter for which patent protection pursuant to clause 6.1
above should be sought, then Yeda shall not permit such publication or
disclosure unless and until there shall first have been filed an appropriate
patent application in respect of the material to be published or disclosed as
aforesaid. The Company acknowledges that it is aware of the importance to the
researchers of publishing their work and, accordingly, the Company will use its
best efforts not to oppose such publications.

10.8.   Yeda’s obligations under this clause 10 (other than this clause 10.8)
shall terminate upon termination of this Agreement; provided, however, that any
transfer by Yeda following such termination of information received from the
Company which it was previously required to keep confidential pursuant to clause
10.5 above shall only be made following the signature by the potential
transferee thereof of a non-disclosure agreement with Yeda substantially in the
form of the specimen agreement attached hereto as Appendix H.

11.   NO ASSIGNMENT

11.1.   The Company shall not be entitled to assign or encumber all or any of
its rights or obligations under this Agreement or arising therefrom, unless it
shall have received the prior written consent of Yeda to such assignment or
encumbrance, which consent shall not be unreasonably withheld, and Yeda’s
response to a request for consent as aforesaid shall not be unreasonably
delayed, and which consent, if given, may be conditioned by Yeda on, inter alia,
the payment of a fee or other consideration in relation thereto (including, if
so conditioned by Yeda, that any consideration received by the Company in
respect of an assignment to which Yeda consents as aforesaid shall be deemed to
be Sublicensing Receipts and the provisions of clause 9 above shall apply with
respect thereto, mutatis mutandis). For the purposes of this clause 11, the
merger of the Company with another entity, in the event that the Company is not
the surviving entity, and the sale of all or substantially all of the



--------------------------------------------------------------------------------



 



- 35 -

    Company’s assets or business to a third party shall be deemed to be an
assignment.

11.2.   Notwithstanding the aforegoing, the merger of the Company with another
entity as described in clause 11.1 above or the sale of all or substantially all
of the assets or the business of the Company to a third party (collectively “the
M&A”) will not require the written consent of Yeda as aforesaid if all of the
following conditions are met: (i) the Company provides written notice of the M&A
to Yeda at least 20 (twenty) days prior to the effective date of the M&A;
(ii) Yeda receives from the assignee (or purchaser or surviving entity in a
merger, as the case may be), in writing, at least 10 (ten) days prior to the
effective date of the M&A: (a) an undertaking to be bound by the terms of this
Agreement; and (b) an undertaking to perform the obligations of the Company
under this Agreement; and (iii) that the Company is not, as at the effective
date of the M&A, in breach of any of its obligations hereunder.

12.   EXCLUSION OF LIABILITY AND INDEMNIFICATION

12.1.   Yeda, the Inventors, the Institute and the directors, officers and
employees of Yeda and/or of the Institute (hereinafter collectively “the
Indemnitees”) shall not be liable for any claims, demands, liabilities, costs,
losses, damages or expenses (including legal costs and attorneys’ fees) of
whatever kind or nature (all of the aforegoing, collectively, “Liabilities”)
caused to or suffered by any person or entity (including the Company or any
Sublicensee or Further Sublicensee) that directly or indirectly arise out of or
result from or are encountered in connection with this Agreement, the exercise
of the Licence or the conduct of the Research, including directly or indirectly
arising out of or resulting from or encountered in connection with: (i) the
development, manufacture, sale or use of any of the Products by the Company, any
Sublicensee or Further Sublicensee or any person acting in the name of or on
behalf of any of the aforegoing, or acquiring, directly or indirectly, any of
the Products from any of the aforegoing; or (ii) the exploitation or use by the
Company or any Sublicensee or Further Sublicensee of the Licensed Information or
any part thereof, including of any data or information given, if given, in
accordance with this Agreement.   12.2.   In the event that any of the
Indemnitees should incur or suffer any Liabilities that directly or indirectly
arise out of or result from or are encountered in connection with this Agreement
or the exercise of the Licence as aforesaid in clause 12.1 above, or shall be
requested or



--------------------------------------------------------------------------------



 



- 36 -

    obliged to pay to any person or entity any amount whatsoever as compensation
for any Liabilities as aforesaid in clause 12.1 above, then the Company shall
indemnify and hold harmless such Indemnitees from and against any and all such
Liabilities. Without limiting the generality of the aforegoing, the Company’s
indemnification as aforesaid and the exclusion of liability in clause 12.1 above
shall extend to product liability claims and to damages, claims, demands,
liabilities, losses, costs and expenses attributable to death, personal injury
or property damage or to penalties imposed on account of the violation of any
law, regulation or governmental requirement.

    If an action as contemplated by this clause 12 is brought against any
Indemnitee, Yeda shall, or shall procure that such Indemnitee shall, notify the
Company promptly in writing of such claim. Yeda may, at its sole option, allow
the Company, at the Company’s expense, to assume control over defending such
claim, in which case it will provide the Company with reasonable assistance and
any information reasonably required for such defence, at the Company’s expense;
provided that if the Company shall assume control over the defence of such
claim, no settlement, consent order, consent judgment or other voluntary final
disposition of such action may be entered into without the prior written consent
of Yeda.   12.3.   The Company shall at its own expense insure its liability
pursuant to clause 12.2 above during the period beginning not later than the
date of the commencement of the first clinical studies or clinical trials of any
Product in humans and continuing during the entire period that the Licence is in
force in any country, plus an additional period of 7 (seven) years. Such
insurance shall be in reasonable amounts and on reasonable terms in the
circumstances, having regard, in particular, to the nature of the Products, and
shall be subscribed for from a reputable insurance company. The named insured
under such insurances shall be the Company, the Inventors, Yeda and the
Institute and the beneficiaries thereof shall include also the respective
employees, officers and directors of Yeda and the Institute. The policy or
policies so issued shall include a “cross-liability” provision pursuant to which
the insurance is deemed to be separate insurance for each named insured (without
right of subrogation as against any of the insured under the policy, or any of
their representatives, employees, officers, directors or anyone in their name)
and shall further provide that the insurer will be obliged to notify each
insured in writing at least 30 (thirty) days in advance of the expiry or
cancellation of the policy or policies. The Company



--------------------------------------------------------------------------------



 



- 37 -

    hereby undertakes to comply punctually with all obligations imposed upon it
under such policy or policies and in particular, without limiting the generality
of the aforegoing, to pay in full and punctually all premiums and other payments
for which it is liable pursuant to such policy or policies. The Company shall be
obliged to submit to Yeda copies of the aforesaid insurance policy or policies
within 14 (fourteen) days of the date of issue of each such policy.

12.4.   The provisions of this clause 12 shall survive the termination of this
Agreement for whatsoever reason.

13.   TERM AND TERMINATION

13.1.   Unless otherwise agreed to in writing, this Agreement shall terminate
upon the occurrence of the later of the following:

13.1.1.   the date of expiry of the last of the Patents; or   13.1.2.   the
expiry of a continuous period of [***]during which there shall not have been a
First Commercial Sale of any Product in any country.

13.2.   Notwithstanding anything to the contrary contained in this Agreement:

13.2.1.   Yeda shall be entitled, at its option: (i) to modify the Licence
hereunder so that it is non-exclusive only, by written notice to the Company
(any such amendment of this Agreement by Yeda as aforesaid, being effective
immediately, the Company’s consent thereto (written or otherwise) not being
required, notwithstanding the provisions of clause 17.2 below); or (ii) to
terminate this Agreement, including the Licence hereunder, with respect to any
Product, by written notice to the Company, if the Company shall fail to achieve
any one of the following milestones, in each case in respect of at least one
Product, by the dates specified therefor:

  (1)   within [***] of the signature of this Agreement, to have commenced
required Good Laboratory Practice (GLP) pre-clinical development;     (2)  
within [***] of the signature of this Agreement, to have commenced phase I
clinical trials;

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 38 -

  (3)   within [***] of the signature of this Agreement, to have commenced phase
II clinical trials;     (4)   within [***]of the signature of this Agreement, to
have commenced phase III clinical trials;     (5)   within [***] of the date of
signature of this Agreement, to have submitted a New Drug Application to the FDA
or a Marketing Authorisation Application (MAA) to the EMEA;     (6)   First
Commercial Sale of at least one Product shall not have commenced within [***] of
the first Product approval obtained as a result of an application submitted
pursuant to clause 13.2.1(a)(5); and     (7)   commercial sale of any Product
having commenced, there shall be a period of [***] or more during which no sales
of any Product shall take place (except as a result of force majeure or other
factors beyond the control of the Company)

and shall fail to cure such delay within [***] of receipt of notice from Yeda;
provided that Yeda shall not be entitled to exercise its rights pursuant to this
clause 13.2.1 if 1) the Company shall demonstrate to the satisfaction of Yeda
that it is making all necessary efforts to achieve such milestone and that such
delay is due to factors beyond the control of the Company; and 2) the total
delay in respect of any one milestone shall not under any circumstances exceed
or have exceeded twelve months and the cumulative total delay in respect of all
milestones shall not under any circumstances exceed or have exceeded thirty
months.

13.2.2.   Without derogating from the aforegoing, Yeda shall be entitled to
terminate this Agreement (unless previously terminated in accordance with the
provisions of this Agreement), by written notice to the Company (effective
immediately), if the Company contests the validity of any of the Patents.

13.3.   Without derogating from the parties’ rights hereunder or by law to any
other or additional remedy or relief, it is agreed that either Yeda or the
Company may terminate this Agreement and the Licence

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 39 -

    hereunder by serving a written notice to that effect on the other upon or
after: (i) the commitment of a material breach hereof by the other party, which
material breach cannot be cured or, if curable, which has not been cured by the
party in breach within 21 (twenty-one) days (or, in the case of failure by the
Company to pay any amount due from the Company to Yeda pursuant to or in
connection with this Agreement on or before the due date of payment, 10
(ten) days) after receipt of a written notice from the other party in respect of
such breach, or (ii) the granting of a winding-up order in respect of the other
party, or upon an order being granted against the other party for the
appointment of a receiver, or if such other party passes a resolution for its
voluntary winding-up, or if a temporary or permanent liquidator or receiver is
appointed in respect of such other party, or if a temporary or permanent
attachment order is granted on such other party’s assets, or a substantial
portion thereof, or if such other party shall seek protection under any laws or
regulations, the effect of which is to suspend or impair the rights of any or
all of its creditors, or to impose a moratorium on such creditors, or if
anything analogous to any of the aforegoing in this clause 13.3(ii) above under
the laws of any jurisdiction occurs in respect of such other party; provided
that in the case that any such order or act is initiated by any third party, the
right of termination shall apply only if such order or act as aforesaid is not
cancelled within 60 (sixty) days of the grant of such order or the performance
of such act.

13.4.   Any amount payable hereunder by one of the parties to the other, that
has not been paid by its due date of payment, shall bear interest from its due
date of payment until the date of actual payment, at the rate of [***]per month
and pro rata for part of a month.   13.5.   Upon the termination of this
Agreement for whatever reason (other than the passage of time), all rights in
and to the Licensed Information and the Patents shall revert to Yeda and the
Company shall not be entitled to make any further use thereof and the Company
shall deliver to Yeda all drawings, plans, diagrams, specifications, other
documentation, models or any other physical matter in the Company’s possession
in any way containing, representing or embodying the Licensed Information; and
(ii) the Company shall grant to Yeda a non-exclusive, irrevocable, perpetual,
worldwide licence, with the right to sublicense (subject to the provisions of
clause 13.7 below), in respect of the Development Results. In this clause 13.5,
the term “the Development Results” shall mean any invention, product, material,
method, process, technique, know-how, data, information or other result which
does

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 40 -

    not form part of the Licensed Information, discovered or occurring in the
course of or arising from the performance by the Company of the development work
pursuant to clause 8 above, including any regulatory filing or approval, filed
or obtained by the Company in respect of the Products, all communications with
the regulatory authorities, the drug master file and any data, information or
document covered by data protection or data exclusivity.

13.6.   The termination of this Agreement for any reason shall not relieve the
Company or Yeda of any obligations which shall have accrued prior to such
termination.   13.7.   In the event that this Agreement shall be terminated,
other than by way of termination by Yeda pursuant to clause 13.2.2 or 13.3
above, and that, subject to the Magneton Directive and/or the directives of the
OCS, at any time within 5 (five) years following such termination, Yeda shall
grant to a third party a licence in respect of the Development Results or any
part thereof (alone or together with any part of the Licensed Information) and
Yeda shall receive in respect of such licence consideration, then Yeda shall pay
to the Company [***]of the Net Proceeds actually received by Yeda in respect of
such a licence, provided however that Yeda shall be entitled to set off against
such amounts sums owed or which become owed by the Company to Yeda, until such
time as the Company shall have received an amount equal to [***] of the
Company’s direct expenditure incurred in respect of the process of obtaining the
Development Results (excluding any Magneton or other OCS or other non-commercial
funding), as confirmed in writing by the Company’s independent accountants. Yeda
shall pay to the Company amounts, if any, payable under this clause 13.7 above,
within 90 (ninety) days of receipt of the relevant Net Proceeds.       For the
purpose of this clause 13.7, “Net Proceeds” means royalties and all other
monetary consideration actually received by Yeda in respect of such licence
(excluding funds for research and/or development at the Institute or payments
for the supply of services) after deduction of all costs, fees and expenses
incurred by Yeda in connection with such licence (including, without limitation,
patent related costs, and all attorneys fees and expenses and other costs and
expenses in connection with the negotiation, conclusion and administration of
such licence).   13.8   For the avoidance of doubt, it is hereby agreed that
following the expiry of the Licence in any country pursuant to clause 7.3 above,

 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 41 -

    the Company and its Sublicensees shall be entitled to continue to produce,
manufacture, use, market, distribute and/or sell Products in the said country
without having to pay royalties or any other consideration to Yeda in respect of
such activities subsequent to such expiry date.

14.   NOTICES       Any notice or other communication required to be given by
one party to the other under this Agreement shall be in writing and shall be
deemed to have been served: (i) if personally delivered, when actually
delivered; or (ii) if sent by facsimile, the next business day after receipt of
confirmation of transmission; or (iii) 10 (ten) days after being mailed by
certified or registered mail, postage prepaid (for the purposes of proving such
service—it being sufficient to prove that such notice was properly addressed and
posted) to the respective addresses of the parties set out below, or to such
other address or addresses as any of the parties hereto may from time to time in
writing designate to the other party hereto pursuant to this clause 14:

         
14.1.
  to Yeda at:   P.O. Box 95
 
      Rehovot 76100
 
      Attention: the CEO
 
      Facsimile: (08) 9470739
 
       
14.2.
  to the Company at:   2 Snunit St, Science Park
 
      P.O. Box 455
 
      Carmiel 20100
 
      Attention: the CEO
 
      Facsimile: (04) 988 9489

15.   VALUE ADDED TAX       The Company shall pay to Yeda all amounts of Value
Added Tax imposed on Yeda in connection with the transactions under this
Agreement. All amounts referred to in this Agreement shall be exclusive of Value
Added Tax.   16.   GOVERNING LAW AND JURISDICTION       This Agreement shall be
governed in all respects by the laws of Israel and the parties hereby submit to
the exclusive jurisdiction of the competent Israeli courts, except that Yeda may
bring suit against the Company in any other jurisdiction outside Israel in which
the Company has assets or a place of business.



--------------------------------------------------------------------------------



 



- 42 -

17.   MISCELLANEOUS

17.1.   The headings in this Agreement are intended solely for convenience or
reference and shall be given no effect in the interpretation of this Agreement.
  17.2.   This Agreement constitutes the entire agreement between the parties
hereto in respect of the subject-matter hereof, and supersedes all prior
agreements or understandings between the parties relating to the subject-matter
hereof (including the Memorandum of Understanding between Yeda and the Company
dated 29 November 2005) and, subject to clause 13.2.1(i) above, this Agreement
may be amended only by a written document signed by both parties hereto. No
party has, in entering into this Agreement, relied on any warranty,
representation or undertaking, except as may be expressly set out herein.  
17.3.   This Agreement may be executed in any number of counterparts (including
counterparts transmitted by telecopier or fax), each of which shall be deemed to
be an original, but all of which taken together shall be deemed to constitute
one and the same instrument.   17.4.   No waiver by any party hereto, whether
express or implied, of its rights under any provision of this Agreement shall
constitute a waiver of such party’s rights under such provisions at any other
time or a waiver of such party’s rights under any other provision of this
Agreement. No failure by any party hereto to take any action against any breach
of this Agreement or default by another party hereto shall constitute a waiver
of the former party’s rights to enforce any provision of this Agreement or to
take action against such breach or default or any subsequent breach or default
by such other party.   17.5.   If any provision of this Agreement is held to be
unenforceable under applicable law, then such provision shall be modified as set
out below and the balance of this Agreement shall be interpreted as if such
provision were so modified and shall be enforceable in accordance with its
terms. The parties shall negotiate in good faith in order to agree on the terms
of an alternative provision which complies with applicable law and achieves, to
the greatest extent possible, the same effect as would have been achieved by the
invalid or unenforceable provision.



--------------------------------------------------------------------------------



 



- 43 -

17.6.   Nothing contained in this Agreement shall be construed to place the
parties in a relationship of partners or parties to a joint venture or to
constitute either party an agent, employee or a legal representative of the
other party and neither party shall have power or authority to act on behalf of
the other party or to bind the other party in any manner whatsoever.   17.7.  
All payments to be made to Yeda hereunder shall be made in US Dollars (save that
payments received by the Company in New Israeli Sheqels may be made in that
currency) by banker’s cheque or by bank transfer to Yeda’s bank account, the
details of which are as follows: Bank Hapoalim B.M. Rehovot branch #615, account
no. [***]; swift: [***].   17.8.   All payments to be made to Yeda hereunder
shall be made free and clear of, and without any deduction for or on account of,
any set-off, counterclaim or tax (except any deductions that the Company is
required to make from the payments to be made to Yeda on account of income tax,
tax on profit or any other taxes of a similar nature imposed on Yeda by law,
(“withholding tax”), provided that: (a) the Company shall immediately notify
Yeda of such requirement and the Company shall deduct the withholding tax from
the payments referred to above, as prescribed by applicable law, and pay such
withholding tax to the tax authorities, unless Yeda provides the Company with
evidence of an exemption from such tax; and (b) any such deduction (if any) made
by the Company does not exceed the minimum amount legally required and is
supported by an official receipt of the applicable taxation authority for all
amounts deducted as aforesaid).   17.9.   Each party agrees to execute,
acknowledge and deliver such further documents and instruments and do any other
acts, from time to time, as may be reasonably necessary, to effectuate the
purposes of this Agreement.   17.10.   None of the provisions of this Agreement
shall be for the benefit of, or enforceable by, any person who is not a party to
this Agreement, save for clauses 10 and 12 above.

IN WITNESS WHEREOF the parties hereto have set their signatures as of this
15 day of March 2006.
for      YEDA RESEARCH AND                     for      PROTALIX
 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 44 -

                      DEVELOPMENT COMPANY LIMITED
      BIOTHERAPEUTICS LIMITED
   
 
                   
Signature:
  /s/ Illegible       Signature:   /s/ David Aviezer    
 
 
 
         
 
   
Name
          Name:        
 
 
 
         
 
   
Title
          Title:        
 
 
 
         
 
   
Date:
          Date:        
 
 
 
         
 
   



--------------------------------------------------------------------------------



 



- 45 -

APPENDIX A
The Existing Patent Applications
[***]
 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 46 -

APPENDIX B
The Know-How
[***]
 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 47 -

APPENDIX C
The Research Program
[***]
 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 48 -

APPENDIX D
The Research Budget
[***]
 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 49 -

APPENDIX E
The Magneton Approval
[***]
 

[***]   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



- 50 -

APPENDIX F
Specimen Material Transfer Agreement
Date:                    
                                                                 
                                                              
                                                             
                                                             
(the “RECIPIENT”)
Dear Sir/Madam,
Further to the RECIPIENT’s request to receive
                                                              , (the Material
and any fragment, derivative, progeny and modifications thereof shall
hereinafter be termed the “MATERIAL”) from Professor                     , (the
“SCIENTIST”) for the purpose of:                                         
                                          (the “RESEARCH”), as more fully
described in Annex A attached hereto, please be advised that as the rights and
title in and to the Material vest in the Weizmann Institute of Science (the
“PROVIDER”) and thus constitute a valuable asset of the PROVIDER, the PROVIDER
requires that the Material shall be provided to you under the following terms:

1.   The RECIPIENT agrees that the MATERIAL:   1.1.   is to be used solely for
the purpose of the RESEARCH ;   1.2.   will not be used for any commercial
purposes;   1.3.   will not be used in human subjects, in clinical trials, or
for diagnostic purposes involving human subjects.   1.4.   is to be used only at
the RECIPIENT organization and only in.                    ’s laboratory (the
“RECIPIENT SCIENTIST”) under the direction of RECIPIENT SCIENTIST or others
working under his/her direct supervision; and   1.5.   will not be transferred
to anyone else including within the RECIPIENT organization at
                     (please complete address) without the prior written consent
of the PROVIDER.   2.   The RECIPIENT acknowledges that the MATERIAL is or may
be the subject of a patent application. No expressed or implied licenses or
other rights are provided to the RECIPIENT under any patents, patent



--------------------------------------------------------------------------------



 



- 51 -

    applications, trade secrets or other proprietary rights of the PROVIDER,
including any altered forms of the MATERIAL made by the PROVIDER. In particular,
no expressed or implied licenses or other rights are provided to use the
MATERIAL, or any related patents of the PROVIDER for COMMERCIAL PURPOSES.

3.   Any MATERIAL delivered pursuant to this Agreement is understood to be
experimental in nature and may have hazardous properties. The PROVIDER MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESSED OR
IMPLIED. WITHOUT DEROGATING FROM THE AFOREMENTIONED, THERE ARE NO EXPRESSED OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
THAT THE USE OF THE MATERIAL WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK,
OR OTHER PROPRIETARY RIGHTS.   4.   The RECIPIENT assumes all liability for
damages which may arise from its use, storage or disposal of the MATERIAL. The
Scientist, the PROVIDER and any of its employees will not be liable to the
RECIPIENT for any loss, claim or demand made by the RECIPIENT, or made against
the RECIPIENT by any other party, due to or arising from the use of the MATERIAL
by the RECIPIENT.   5.   The RECIPIENT agrees to use the MATERIAL in compliance
with all applicable statutes, laws, treaties, regulations and guidelines such
as, for example, those relating to research involving the use of animals or
recombinant DNA.   6.   This Agreement will terminate on the earliest of the
following dates: (a) on completion of the RECIPIENT’s Research with the
MATERIAL, or (b) on thirty (30) days written notice by either party to the
other.   6.1.   If termination should occur under clause 6 above, the RECIPIENT
will discontinue its use of the MATERIAL and will, upon direction of the
PROVIDER, return or destroy any remaining MATERIAL.   7.   The RECIPIENT
obligates to treat in confidence any information related to the Material
including RESEARCH results, except for information the RECIPIENT can prove was
previously known to him or that is or becomes publicly available not as a result
of a breach of this Agreement. Any disclosure of such confidential information
shall be presented for the Scientist’s approval, at least 30 (thirty) days prior
to the proposed disclosure.   8.   Paragraphs 2, 3, 4, 7, 10 and 11 shall
survive termination.   9.   The RECIPIENT shall provide the PROVIDER with the
results of the RESEARCH.



--------------------------------------------------------------------------------



 



- 52 -

10.   EITHER: [Should any useful invention, or application arise as a result of
the performance of the RESEARCH, RECIPIENT hereby agrees to inform the
undersigned, and the right and title to such invention or application shall vest
in Yeda Research and Development Company Ltd. (“YEDA”), the PROVIDER’s
technology transfer office. The RECIPIENT undertakes, upon YEDA’s request from
time to time, to execute and deliver to YEDA all documents, including, without
limitation, instruments of conveyance, transfer, assignment and confirmation and
to take such other steps and render such assistance as YEDA may deem necessary,
in order effectively to transfer, assign, convey, vest and confirm in and to
YEDA the ownership of such invention.]       OR: [The Weizmann Institute, or any
of its designees, is hereby granted an option to obtain a worldwide, exclusive,
royalty-bearing license, with the right to grant sublicenses, of any patentable
invention arising from the Research outside the scope of the Material. Such
license shall include terms and conditions to be negotiated in good faith
between your institution and the Institute.]   11.   In the event that RECIPIENT
conceives an invention related to the MATERIAL in the course of activities that
are in breach of RECIPIENT’s obligations under this Agreement, YEDA shall be the
sole and exclusive owner of such invention and all intellectual property rights
therein, and RECIPIENT shall execute and deliver any documents of assignment or
conveyance to effectuate the ownership rights of YEDA in such invention and
related intellectual property rights.   12.   The PROVIDER shall be given
advance notice of any intent to publish any information relating to the results
of the RESEARCH, not being in the public domain, and shall be furnished with a
copy of the contemplated publication at least 30 days before making any such
disclosure, in order to allow YEDA to evaluate patent protection in respect
thereof and implement a decision to file a patent application. The RECIPIENT
agrees to provide appropriate acknowledgment of the source of the MATERIAL in
all written and oral publications.   13.   RECIPIENT shall pay stamp duty as
required by law.

Please indicate the RECIPIENT’s acceptance of the above terms by signing and
returning one copy of this letter to the undersigned.
Sincerely yours,
Prof.                     

     
Agreed and accepted:
   
 
   
Recipient Scientist’s Name:
  Recipient’s Name:



--------------------------------------------------------------------------------



 



- 53 -

                                                                               
    Authorized Person’s Name and Title:        
Signature:
                                       
 
                                   
 
                                                                               
          Signature and Date:        
Date:
                                       
 
                                   
 
                                                                     

For queries, please contact: Ann Dvorin
e-mail: annie.dvorin@weizmann.ac.il
Tel: 972 8 9344093
Fax: 972 8 9470739
cc: Yeda Research and Development Co. Ltd. at the Weizmann Institute of Science.
ANNEX A
The Research



--------------------------------------------------------------------------------



 



- 54 -

APPENDIX G
Approved Form of Disclosure



--------------------------------------------------------------------------------



 



- 55 -

APPENDIX H
Specimen Non-Disclosure Agreement
Effective as of                     , 200
BETWEEN
 
 
(“Recipient”)
and
YEDA RESEARCH AND DEVELOPMENT CO. LTD.,
at the Weizmann Institute of Science, Rehovot, Israel
(“YEDA”).
Recipient is interested in obtaining information from YEDA relating to [Enter
technology name] (Yeda’s Ref.: [Enter technology Number]) including {patents
[Enter connected patent title/s and numbers]}, {patent applications [Enter
connected patent title and application number)} (Yeda’s docket/s no. [Enter Yeda
patent code] (“the Confidential Information”), for the sole purpose of studying
the Confidential Information internally in order to [chose the relevant option:]
[1. evaluate a possible business transaction with Yeda] [2. consult Yeda
regarding commercialization of the technology] [3. other] ; and
YEDA is entitled and willing to make the Confidential Information available to
Recipient solely for the said purpose and under the terms and conditions
hereinafter set forth:

1.   “Confidential Information” shall include any documents, patent
applications, materials, models, marketing, financial and investment plans,
contacts, advice, recommendations, drawings, plans, diagrams, specifications,
technical material, techniques, compounds, compositions, substances, seeds or
any other physical matter in any way containing, representing or embodying any
of the aforegoing or any other information given, whether verbally, in written
or other form, by or on behalf of YEDA to Recipient.   2.   Recipient undertakes
to use the Confidential Information only for the purpose of this Agreement.   3.
  Recipient undertakes to treat and maintain in strict confidence and secrecy,
the Confidential Information including any aspect thereof that may have been
disclosed prior to the signature hereof, and to make such information available
only to those of its employees and/or consultants who need to have access to it
for the purpose of this



--------------------------------------------------------------------------------



 



- 56 -

    Agreement, provided that such employees and/or consultants are bound by a
confidentiality undertaking not less stringent than this Agreement.

4.   Recipient’s undertakings and obligations under clause 3 above shall not
apply to any part of the Confidential Information for which the Recipient
proves:

  4.1.   that it was known to Recipient prior to disclosure thereof by YEDA;    
4.2.   that it was generally available to the public prior to disclosure by
YEDA, or becomes generally available to the public after such disclosure (other
than as a result of the breach by the Recipient of its obligations hereunder).

5.   This Agreement shall not by implication or otherwise be construed as a
grant of a license or as an obligation to grant a license or any other right to
the Recipient.   6.   No warranty of any kind is being provided with respect to
the Confidential Information including any warranty of accuracy, completeness
and/or non-infringement.   7.   This Agreement shall be terminated upon the
expiry of the earlier of:

  7.1.   12 months from the effective date of this Agreement; or     7.2.  
Receipt of 14 days’ written notice by YEDA to Recipient, at any time.        
Upon termination, Recipient will cease all study, evaluation or other
examination of YEDA’s Confidential Information and the Confidential Information
shall be returned to YEDA or destroyed upon YEDA’s request.

8.   Notwithstanding termination of this Agreement Recipient’s confidentiality
obligations under this Agreement will continue for 5 years from the date of
disclosure of the Confidential Information.   9.   The rights of the parties
shall inure to, and the obligations hereunder shall be binding on the legal
successors and assigns of the parties to this Agreement.   10.   The law of
Israel shall govern this Agreement for all purposes excluding the choice of law
provisions.   11.   All notices or demands of any kind which either party may be
required or desire to serve upon the other shall be in writing and shall be
delivered by (i) personal service, or (ii) by mail at the address of the
receiving party set forth above (or at such different address as may be
designated by such party by written notice to the other party) and by fax.   12.
  This Agreement contains the entire agreement of the parties relating to its
subject matter and supersedes all prior or contemporaneous oral or written
agreements.



--------------------------------------------------------------------------------



 



- 57 -

13.   This Agreement may not be amended except by mutual written agreement of
the parties.

                      Protalix Biotherapeutics Ltd.       Yeda Research and
Development Co. Ltd.    
 
                   
Signature:
          Signature:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Position:
          Position:        
 
 
 
         
 
   
Date:
          Date:        
 
 
 
         
 
   